Citation Nr: 0909071	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, 
and from May 1975 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
found that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
PTSD.

The record reflects the Veteran had requested a Board hearing 
in conjunction with this appeal, and that such a hearing was 
scheduled for September 2009.  However, the Veteran failed to 
report for that hearing.  Accordingly, his hearing request is 
deemed withdrawn.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for PTSD by a 
January 1997 rating decision.  That decision was upheld by 
the Board in November 1999.  Nothing in the record reflects 
the Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  By rating decisions dated in August 2006 and March 2007, 
the RO determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for PTSD.  Although a Notice of Disagreement (NOD) 
was received in April 2007, the Veteran only referred to the 
March 2007 rating decision.

4.  Although the evidence received since the last prior 
denial of service connection for PTSD was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court established significant 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  

In this case, the Veteran was sent pre-adjudication notice by 
letters dated in April 2006 and October 2006.  Taken 
together, the letters informed the Veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the April 2006 and October 2006 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
both letters noted that the claim was previously denied, the 
basis for the prior denial, that new and material evidence 
was required to reopen the claim, and explained the standard 
for new and material evidence by language which tracks that 
of the relevant regulatory provision.  As such, the 
notification was in full compliance with the requirements of 
Kent, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative.  All relevant records are in 
the claims folder, to include service treatment records and 
post-service medical records.  The Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, and as detailed in the Introduction his hearing 
request has been deemed withdrawn.  Further, nothing reflects 
he has indicated the existence of any relevant evidence that 
has not been obtained or requested.  Under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires 
that diagnoses of mental disorders conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) and that if a diagnosis is not supported 
by the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Service connection was previously denied for PTSD by a 
January 1997 rating decision.  That decision was upheld by 
the Board in November 1999.  Nothing in the record reflects 
the Veteran appealed the Board's decision to the Court.

By rating decisions dated in August 2006 and March 2007, the 
RO determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for PTSD.  The November 1999 Board decision is 
final, and, as detailed below, the evidence added to the 
record since that decision does not meet the standard 
necessary to reopen the claim and consider it on the merits. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence of record at the time of the prior denial of the 
Board in November 1999 included statements from the Veteran, 
his service treatment and personnel records, an October 1998 
response from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), and post-service records which 
covered a period through 1997.

In essence, the Veteran contended that he had PTSD as a 
result of a number of combat stressors he claimed to 
experience while on active duty in the Republic of Vietnam.  
For example, he contended that while his military 
occupational specialty (MOS) was that of a telephone lineman, 
he served as a door gunner on a helicopter and performed 
sweep patrols.  He also identified having been subject to 
enemy fire, having watched other service members killed in 
combat, having been on a helicopter when it was shot down, 
having been on guard duty, and having shot a Vietnamese boy.  

The Board also observes that the post-service medical 
records, including reports of VA hospitalization dated in 
1996 and 1997, show a diagnosis of PTSD based upon what the 
Veteran contended occurred while on active duty.

Despite the foregoing, the Board denied service connection 
for PTSD, finding that the Veteran was not involved in 
combat, and that there was no object verifiable evidence of a 
stressor in service.  In making this determination, the Board 
noted that the Veteran's service records did not document his 
involvement in combat.  Among other things, the Board 
observed that notwithstanding his assertion that he served as 
a gunner aboard a helicopter, his personnel records reflect 
the Veteran served as a field wireman and did not corroborate 
this assertion.  Further, the October 1998 response from 
USASCRUR failed to reveal information corroborating the 
Veteran's alleged involvement in combat.  In fact, it was 
noted that the Veteran's claim to having been involved in a 
combat related helicopter crash appeared to be inconsistent 
with information obtained through USASCRUR.  Specifically, 
reports dated in May and October 1970 indicated that no 
aircraft were downed or destroyed during the relevant period.  
In short, service connection was denied due to a lack of a 
verified stressor(s) upon which the diagnosis of PTSD was 
based.

The evidence received since the prior denial of service 
connection for PTSD by the November 1999 Board decision 
includes additional statements from the Veteran, as well as 
additional post-service medical records which cover a period 
through 2007.  Initially, the Board observes that this 
evidence is "new" to the extent it was not previously of 
record.  However, as detailed below, the Board concludes that 
this evidence is cumulative and redundant of that of record 
at the time of the July 1999 decision.

The additional medical records continue to show diagnoses of 
PTSD.  However, as detailed above, such evidence was of 
record at the time of the July 1999 Board decision.  
Moreover, the claim was not previously denied due to a lack 
of competent medical evidence diagnosing the claimed 
disability.  Rather, the claim was denied because the 
evidence did not support a verified stressor(s) upon which 
the diagnosis of PTSD was based.  As such, this evidence is 
cumulative and redundant of that previously of record.

In the "new" statements, the Veteran continues to maintain 
that he has PTSD due to stressors he experienced while on 
active duty in Vietnam.  However, even though he indicated on 
his December 2007 Substantive Appeal that he was going to 
submit additional information, to include specific dates and 
names, no such information was actually provided by the 
Veteran.  Simply put, he has submitted no additional 
information that was not of record at the time of the July 
1999 Board decision that either verifies the claimed 
stressor(s) or that would permit additional research through 
official channels.  Consequently, this evidence is cumulative 
and redundant, and does not raise a reasonable possibility of 
supporting the claim.  Similarly, any current treatment 
records which reflect only the continued diagnosis of PTSD 
would not be new and material, as a diagnosis of PTSD was of 
record when the Board denied the claim in November 1999.

There being no other evidence received in conjunction with 
the Veteran's application to reopen, the Board finds that 
while the evidence received since the last prior denial of 
service connection for PTSD was not previously submitted to 
agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  As such, it does 
not satisfy the standard for new and material evidence found 
at 38 C.F.R. § 3.156(a).  Inasmuch as new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


